Citation Nr: 1108639	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease, right elbow, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for asthma, currently rated as 10 percent disabling for the period before October 6, 2005.

3.  Entitlement to an increased rating for asthma, currently rated as 30 percent disabling for the period from October 6, 2005.

4.  Entitlement to an increased rating for sinusitis, currently rated as 10 percent disabling for the period before October 6, 2005.

5.  Entitlement to an increased rating for sinusitis, currently rated as 50 percent disabling for the period from October 6, 2005.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO denied separate increased rating claims for service-connected chronic sinusitis status post surgery rated as 10 percent disabling; asthma rated as 10 percent disabling; and degenerative joint disease, right elbow, rated as 10 percent disabling.  The Veteran filed a timely appeal as to those issues.

Following the submission of further evidence, the RO issued an April 2008 rating decision which granted an increased rating of 50 percent for chronic sinusitis status post surgery, effective October 6, 2005, and an increased rating of 30 percent for asthma, also effective October 6, 2005.  The disability rating assigned for the Veteran's right elbow degenerative joint disease has remained undisturbed throughout the course of this appeal.  Notwithstanding the increased ratings granted by the RO in its April 2008 rating decision, the Veteran's claims nonetheless remain in an appellate status, as he is presumed to be seeking the maximum possible disability rating for each service-connected disability on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for degenerative joint disease, right elbow, currently rated as 10 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period before October 6, 2005, the Veteran's asthma was manifested by FEV-1 that was 98 percent of the predicted value, FEV1/FVC that was 76 percent of the predicted value, and required the regular use of a non-corticosteroid inhaler.

2.  For the period before October 6, 2005, the Veteran's bronchiectasis was manifested by daily productive coughing that required one course of antibiotic treatment lasting a duration of one week.

3.  For the period from October 6, 2005, the Veteran's asthma required the continued corticosteroid treatment.

4.  For the period from October 6, 2005, the Veteran's bronchiectasis did not, during the preceding year; result in the occurrence of incapacitating episodes which lasted a duration of at least six weeks.

5.  For the period before October 6, 2005, the Veteran's sinusitis was not manifested by any incapacitating episodes, and was manifested by fewer than six non-incapacitating episodes per year of sinusitis which were characterized by headaches, pain, and purulent discharge or crusting.

6.  For the period from October 6, 2005, the Veteran's sinusitis was marked by near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries; however, did not interfere with his ability to secure and maintain employment or require hospitalization.

CONCLUSIONS OF LAW

1.  For the period before October 6, 2005, the criteria for a disability rating of 30 percent, but no higher, for asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 8510-8514 (2010).

2.  For the period from October 6, 2005, the criteria for a disability rating of 60 percent, but no higher, for asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 8510-8514 (2010).

3.  For the period before October 6, 2005, the criteria for a disability rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6601, 6602 (2010).

4.  For the period from October 6, 2005, the criteria for a disability rating in excess of 50 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6601, 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, in rating cases, a claimant must be provided information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) held that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, in order to substantiate an increased rating claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F. 3d 1270 (Fed. Cir. 2009).  In Vazquez-Flores II, the Federal Circuit held that the notice described in 38 U.S.C. § 5103(a) need not be veteran-specific and does not require VA to notify a veteran of the alternative diagnostic codes or of potential daily life evidence.

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the information and evidence needed to substantiate his claims for increased ratings in an October 2005 notice letter.  Following a period of time in which the Veteran was given a reasonable opportunity to respond, the Veteran's increased ratings claims were adjudicated for the first time in the RO's April 2006 rating decision.  In a separate March 2006 letter, the Veteran was provided notice in accordance with Dingess.  Following an additional period in which the Veteran was afforded an opportunity to respond to the March 2006 letter, the Veteran's claims were readjudicated in a May 2007 Statement of the Case.  Accordingly, any notice defects arising from the timing of the March 2006 notice are not prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's identified private and VA treatment records have been obtained.  Additionally, the Veteran was provided a general VA examination in October 2005 to assess the severity of asthma and sinusitis.  An additional VA respiratory examination was performed in May 2007.
 
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Applicable Laws and Regulations for Increased Ratings, Generally

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been established and an increase in the assigned disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are appropriate in increased rating claims when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant the assignment of different ratings for each distinct period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's claims for increased ratings for degenerative joint disease, right elbow, asthma, and sinusitis were filed in October 2005.  Hence, the Board's primary focus for all issues in this claim will be upon the evidence relevant to the state of the Veteran's disabilities from October 2004.

In instances where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.




III.  Increased Rating for Asthma

A.  Applicable Diagnostic Codes

In the June 2004 rating decision which initially granted service connection for asthma, the Veteran's asthma was rated as 10 percent disabling, effective December 1, 2002, pursuant to 38 C.F.R. § 4.97, DC 6602.  In an April 2008 rating decision, the disability rating assigned for the Veteran's asthma was increased to 30 percent, effective October 6, 2005, also pursuant to DC 6602.

Under DC 6602, a 10 percent evaluation is warranted where the veteran has an FEV-1 of 71 to 80 percent of predicted value, or, an FEV-1/FVC of 71 to 80 percent of predicted value, or, intermittent inhalation or oral bronchodilator therapy.  A 30 percent evaluation is warranted where the veteran has an FEV-1 of 56 to 70 percent of predicted value, or, an FEV-1/FVC of 56 to 70 percent of predicted value, or, daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted where the veteran has an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent of predicted value, or, at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Finally, a full 100 percent disability rating is assigned where the veteran demonstrates FEV-1 less than 40 percent of the predicted value, or, FEV-1/FVC less than 40 percent, or, demonstrates more than one attack per week with episodes of respiratory failure, or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).

As discussed in greater detail below, the evidence in this case shows a longstanding diagnosis of bronchiectasis.  Given the same, the Board finds that the Veteran's disability may also be rated under DC 6601, which provides criteria for rating disabilities arising out of bronchiectasis.  Under that code provision, a 10 percent rating is assigned for intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent evaluation is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or for daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is warranted for incapacitating episodes of infection of at least six weeks total duration per year.  An incapacitating episode is one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601.

B.  Entitlement to a Rating in Excess of 10 Percent before October 6, 2005

Records relevant to treatment before October 6, 2005 do not indicate any incapacitating episodes attributable to the Veteran's asthma.  Records from September 2004 through May 2005 reflect complaints of a persistent cough accompanied by a rattling and crackling in his chest.  VA treatment records from September 2004 and March 2005 reflect that the Veteran was prescribed Advair and an Albuterol inhaler (a non-steroid inhaler).  These records, however, do not indicate the use of any corticosteroid treatments.

A pulmonary function test performed in May 2005 revealed FEV-1 that was 98 percent of the predicted value and FEV1/FVC values that were 76 percent of the predicted value.  In interpreting the pulmonary function test results, the Veteran's physician Dr. D.P.F. commented that the test "looks remarkably good."

A June 2005 bronchioscopy revealed the presence of mild bronchiectasis.  Once again, however, the corresponding private treatment records do not indicate any incapacitating episodes.  The Veteran was prescribed a one week treatment of Levaquin (an antibiotic).

In August 2005, the Veteran admitted himself for emergency room treatment for complaints of pleuritic chest pain.  X-rays and CT scans of the chest revealed bibasilar infiltrates.  Based upon these findings, the Veteran was diagnosed with pneumonia.  Follow-up VA treatment records from September 2005 reveal that the Veteran's pneumonia had improved, but was still marked by intermittent coughing.  This record indicates that the Veteran had been treating with the use of an inhaler for the past year.

Based upon the foregoing evidence, the Board finds that the Veteran is entitled to a 30 percent disability rating, and no more, for asthma pursuant to DC 6602, for the period before October 6, 2005.  In this regard, the evidence shows an ongoing diagnosis of asthma throughout the prescribed period which was controlled by the regular use of an inhaler.  The evidence does not, however, show the use of corticosteroids prior to October 6, 2005, nor do they document monthly visits for required care of exacerbations of asthma.  Moreover, the Veteran's May 2005 pulmonary function test showed FEV-1 and FEV1/FVC values that exceed that required for a rating in excess of 30 percent under DC 6602.  Under the circumstances, a disability rating in excess of 30 percent for the period before October 6, 2005 cannot be awarded under DC 6602.

Similarly, a disability rating in excess of 30 percent for asthma cannot be awarded for the prescribed period pursuant to DC 6601.  Although the evidence clearly demonstrates a diagnosis of bronchiectasis that is marked by coughing symptoms, the evidence does not demonstrate the occurrence of any incapacitating episodes, even after the Veteran's pneumonia in August 2005.  Moreover, antibiotic treatment for the veteran's bronchiectasis in June 2005 was limited to one week's duration, and, there is no evidence that such treatment was extended or renewed.

Overall, the evidence supports the assignment of a disability evaluation of 30 percent, and no more, for asthma for the period before October 6, 2005.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

C.  Entitlement to a Rating in Excess of 30 Percent from October 6, 2005

At an October 2005 VA examination, the Veteran reported that he experienced flare-ups of asthma every other month.  According to the Veteran, he also experienced an episode of asthma in the past year which required him to be bedbound for one or two days.  A listing of his medications at that time include Claritin, Singulair, and Beconase nasal spray (a corticosteroid).  An examination of the lungs revealed inspiratory and expiratory wheezing.  However, no specific air hunger was observed.  X-rays of the chest were interpreted as being essentially normal.  Unfortunately, a pulmonary function test was not performed.  Overall and apparently based upon the Veteran's reported history and findings on examination, the examiner concluded that the Veteran's asthma was productive of mild to moderate impairment.

At a VA examination performed in May 2007, the Veteran reported constant coughing and wheezing which he attributed to his asthma.  He described shortness of breath which he experienced when walking up inclined surfaces and hills.  The Veteran denied any recent hospitalizations but stated that he had sought emergency room treatment for his asthma twice in the previous 14 months.  Medications which were reportedly being used at that time included Singulair, Claritin, Nasalide inhaler (a corticosteroid), Motrin, Levitra, and Lotrimin cream.  An examination of the lungs revealed rhonchi, but otherwise normal breathing sounds.  A pulmonary function test revealed FEV-1 readings which were 66 percent of the predicted value before the use of an inhaler and 72 percent of the predicted value after the use of an inhaler.  FEV1/FVC of 76 percent of the predicted value.

A private pulmonary function test performed in October 2007 revealed FEV-1 that was 80 percent of the predicted value and FEV1/FVC that was 72 percent of the predicted value.  These results were interpreted as showing a mild restrictive process and normal diffusion capacity.

At a December 2007 DRO hearing, the Veteran testified that he was taking various medications for asthma, including Singulair, Asmanex (a corticosteroid), and Advair.  Although he denied experiencing any recent asthmatic attacks or hospitalizations, he stated that his breathing remains labored.

Private treatment records of Dr. S.A.E. from March 2008 reflect ongoing complaints of coughing.  An examination of the lungs revealed bibasilar pops and squeaks, accompanied by rhonchi.  The Veteran was continued on Asmanex. 

In February 2009, the Veteran returned to Dr. S.A.E., complaining of exacerbations of bronchiectasis.  The Veteran reported that he had been taking antibiotics and courses of Prednisone on at least 10 occasions over the last year.

Based upon the evidence of record, the Board does find that the Veteran is entitled to a 60 percent disability rating, and no more, for asthma for the period after October 6, 2005, pursuant to DC 6602.  Although pulmonary testing performed since October 2005 show FEV-1 and FEV1/FVC values which exceed that required for a rating higher than 30 percent, the evidence also shows that the Veteran has continuously used corticosteroids throughout the prescribed period to manage his asthma.  A full 100 percent disability rating may not be awarded under DC 6602, however, as the evidence does not reveal treatment via systemic or high-dose corticosteroids or immune-suppressants.  Also, the evidence does not show the occurrence of weekly asthma attacks with episodes of respiratory failure.

In the absence of evidence showing the occurrence of incapacitating episodes of at least six weeks duration per year, a disability rating in excess of 60 percent, for the period from October 6, 2005, may also not be awarded pursuant to DC 6601.

Overall, the evidence supports the assignment of a disability evaluation of 60 percent, and no more, for asthma for the period from October 6, 2005.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

D.  Further Staged Ratings and Extraschedular Considerations for Asthma Claims

With regard to the Veteran's increased rating claims for asthma, the Board finds that consideration for a higher rating on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted for any period of the Veteran's appeal.  In this regard, the evidence shows that the Veteran has continuously remained in the employment of the Alabama Department of Veteran's Services.  The evidence does not indicate that the Veteran's asthma has actually interfered with his ability to secure or maintain employment.  Additionally, there is no indication in the evidence that his asthma has necessitated frequent, or indeed any, periods of in-patient hospitalization or surgery.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board finds that there is no basis for further "staged" ratings in this case.  Rather, the symptomatology for the Veteran's asthma, as shown throughout the pendency of this appeal, has been essentially consistent and fully contemplated by the assigned disability ratings during the staged periods already established.

V.  Increased Rating for Sinusitis

A.  Applicable Diagnostic Codes

Service connection for sinusitis was initially granted in the RO's June 2004 rating decision.  At that time, a disability rating of 10 percent, effective December 1, 2002, was assigned, under 38 C.F.R. § 4.97, DC 6513.  In the RO's April 2008 rating decision, the assigned rating for sinusitis was increased to 50 percent, effective October 6, 2005, again pursuant to DC 6513.

Disabilities that are to be rated under DCs 6510 to 6514 are evaluated under the General Rating Formula for Sinusitis (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is appropriate when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  In a note following the General Rating Formula, an incapacitating episode is defined as one that requires bed rest and treatment by a physician.

B.  Entitlement to a Rating in Excess of 10 Percent before October 6, 2005

VA treatment records from September 2004 through September 2005 document persistent complaints of sinus infection with treatment in September 2004, March 2005, and September 2005.  Reported symptoms include sinus drainage, headaches, blockage, and post-nasal drip.  At the September 2004 treatment, the Veteran reported that he got sinus infections "all the time."  The VA treatment records show that the Veteran's sinusitis was treated with Claritin, but do not indicate the prescription of antibiotics.

Private hospital records from September 2005 show that the Veteran admitted himself for emergency room treatment of a sinus infection.  Once again, reported symptoms consisted of headaches and sinus congestion.

A VA examination to determine the severity of the Veteran's sinusitis was not performed during the prescribed period of the Veteran's appeal.

Based upon the foregoing evidence, the Veteran is not entitled to a disability rating in excess of 10 percent for sinusitis, for the period before October 6, 2005.  The evidence relevant to treatment during that period does not demonstrate the occurrence of any incapacitating episodes arising from the Veteran's sinusitis.  Although the treatment records evidence the occurrence of multiple non-incapacitating episodes, as indicated by treatment in September 2004, March 2005, and September 2005, the evidence does not show that these non-incapacitating episodes occurred on more than six occasions.  In this regard, the Board is mindful of the Veteran's assertion at his September 2004 treatment that he experienced episodes of sinusitis "all the time."  Nonetheless, even to the extent that the Veteran's vague statement may be construed to mean that he experienced more than six episodes of sinusitis per year, such an assertion is not supported by other evidence in the record.  Although it is clear from the treatment records that the Veteran experiences a chronic form of sinusitis, they do not establish the occurrence of six episodes of sinusitis per year.

With regard to the Veteran's increased rating claims for asthma, the Board finds that consideration for a higher rating on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted for any period of the Veteran's appeal.  In this regard, the evidence shows that the Veteran has continuously remained in the employment of the Alabama Department of Veteran's Services.  The evidence does not indicate that the Veteran's asthma has actually interfered with his ability to secure or maintain employment.  Additionally, there is no indication in the evidence that his asthma has necessitated frequent, or indeed any, periods of in-patient hospitalization or surgery.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 111.

Overall, the evidence does not meet the criteria for a disability evaluation in excess of 10 percent for asthma, for the period before October 6, 2005.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Entitlement to a Rating in Excess of 50 Percent from October 6, 2005

At the Veteran's October 2005 VA examination, he reported that he experienced "repeated" sinus infections since undergoing sinus surgery in 1992.  Reported symptoms at the time of the examination include headaches, congestion, post-nasal drip, frontal pressure, blurred vision, fatigue, and difficulties breathing through his nose.  An examination of the head, eyes, ears, nose, and throat (HEENT) confirmed nasal drainage with slight post-nasal drip.  Radiological studies of sinuses revealed an acute bilateral maxillary sinusitis and possible sphenoid chronic sinusitis.

At his May 2007 VA examination, the Veteran reported that he experienced 10 to 12 sinus infections per year, which he described as incapacitating and requiring treatment by antibiotics.  He also reported the occurrence of approximately sic non-incapacitating episodes of sinusitis per year.  Regarding his symptoms, he reported breathing problems through his nostrils with discharge.  He stated that his incapacitating episodes which were marked by severe headaches and fatigue.  Medications at the time of the examination reportedly included Singulair, Claritin, Nasalide inhaler, Motrin, Levitra, and Lotrimin cream.  An examination of the head and face revealed moderate to severe tenderness over the maxillary sinuses.  X-rays of the sinuses indicated chronic inflammatory mucosal disease involving the ethmoidal sphenoidal and the right maxillary sinus.  Slight edematous left inferior nasal turbinates were also observed.

At private treatment in October 2007, the Veteran continued to report that he experienced at least 12 episodes of sinusitis per year which required treatment by antibiotics.  He continued to report symptoms of headaches and pulmonary congestion.  An examination of the sinuses at that time again revealed the presence of polyps, uncinate process in the left sinus, and significant scarring of the anterior tip of the middle turbinate to the lateral nasal wall.  The Veteran was prescribed Levaquin, Nasonex spray, and instructed to participate in a sinus rinse program.  He was also advised to undergo revisionary sinus surgery.  That surgery was performed in November 2007 on an outpatient basis.

At his December 2007 DRO hearing, the Veteran testified that he was experiencing one sinus infection approximately every five weeks.  Accompanying symptoms reportedly consist of incapacitating headaches, green drainage, and crusting of the nasal passageways.  No testimony is offered, however, as to any interference with employment caused by his sinusitis.

Subsequent private treatment records through February 2009 document recurring complaints of headaches, coughing, and post-nasal drainage.

The Board notes that, for the period from October 6, 2005, the Veteran has already been assigned the maximum schedular rating permitted under the General Rating Formula.  The Board has considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nonetheless, the Board has not located other applicable diagnostic codes under which the Veteran's sinusitis may be rated.  Hence, if a disability rating in excess of 50 percent is to be awarded for the period from October 6, 2005, it must be awarded on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

As noted previously, the evidence in this case has shown that the Veteran has been continuously employed at the Alabama Department of Veteran's Services.  Moreover, the evidence relevant to treatment since October 6, 2005 does not show that the Veteran's sinusitis has interfered with his ability to secure and maintain employment.  Although the evidence shows that the Veteran underwent an outpatient sinus surgery in November 2007, it does not show that the Veteran has been hospitalized for his sinus condition at any time.  Under the circumstances, the Board does not find any basis to remand this issue for extraschedular proceedings under 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not meet the criteria for a disability evaluation in excess of 50 percent for sinusitis, for the period from October 6, 2005.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Further Staged Ratings for Sinusitis Claims

Additionally, the Board finds that there is no basis for further "staged" ratings insofar as the Veteran's sinusitis disability.  Rather, the symptomatology for the Veteran's sinusitis, as shown throughout the pendency of this appeal, has been essentially consistent and fully contemplated by the assigned disability ratings during the staged periods already established.


ORDER

Entitlement to a 30 percent rating for asthma, for the period before October 6, 2005, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 60 percent rating for asthma, for the period from October 6, 2005, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating for sinusitis, currently rated as 10 percent disabling, for the period before October 6, 2005, is denied.

Entitlement to an increased rating for sinusitis, currently rated as 50 percent disabling, for the period from October 6, 2005, is denied.


REMAND

In a November 2004 rating decision, the Veteran was originally granted service connection for his right elbow disability.  A disability rating of 10 percent was assigned, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5205-5210.

Post-service VA and private treatment records from September 2004 through February 2009 document persistent complaints of right elbow pain.  Range of motion findings performed at VA examinations in September 2004, October 2005, and May 2007 show that the veteran has been able to produce flexion of his right arm to 120 degrees and extension of the right arm, at worst, to 20 degrees.  At his September 2004 and October 2005 examinations, he was able to demonstrate full pronation and supination of the right forearm.  At his most recent May 2007 examination, pronation and supination were limited to 70 degrees and 75 degrees respectively.

Notwithstanding the range of motion findings expressed in the VA examination reports, the examiners who performed the September 2004 and October 2005 VA examinations concluded that the Veteran's right elbow disorder caused mild to moderate impairment secondary to pain and decreased motion.  At those examinations, the Veteran reported that he was unable to perform various functions, including throwing motions, eating with his right hand, and performing any lifting with his right arm.  At the most recent May 2007 VA examination, the Veteran reported functional limitations of being unable to work on a computer, unable to use his right hand heavily, scrubbing, cleaning, and lifting.  The Veteran also reported flare-ups of pain and fatigue which caused additional loss of function.  Based upon the history provided by the Veteran and the clinical findings on examination, the VA examiner opined that functional loss during such flare-ups were moderately severe to 75 percent loss of functional capacity.

In exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence indicating that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In view of the Veteran's apparent symptoms associated with his right elbow disability and the degree of functional loss expressed in the VA examination reports, the Board finds remand is necessary in order that VA may undertake the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 111.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim for an increased rating for degenerative joint disease, right elbow.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The Veteran should also be provided a VA 21-4142 release and be requested to provide on the release the name(s) and address(es) of any VA or private medical facilities who have provided treatment for his right elbow disorder since February 2009.

2.  After securing any necessary release forms, with full address information, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

3.  Then, the RO should refer the issue of the Veteran's entitlement to an increased rating for degenerative joint disease, right elbow, to the Director of Compensation and Pension for consideration as to whether the Veteran's degenerative joint disease, right elbow presents such an unusual disability picture under 38 C.F.R. § 3.321(b)(1) as to render impractical the application of the regular schedular standards.

4.  After completion of the above development, the Veteran's claims of entitlement to an increased rating for degenerative joint disease, right elbow should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


